As there has been no determination or direction as is required by Mass.R.Civ.P. 54(b), 365 Mass. 821 (1974), when there is an adjudication of fewer than all the claims, no judgment has yet been entered from which an appeal may be taken. New England Canteen Serv., Inc. v. Ashley, 372 Mass. 671, 677 (1977). Caldwell v. Collier, 5 Mass. App. Ct. 903 (1977). Although the appeal must be dismissed, we note by way of dictum that there was error in the application of St. 1970, c. 842, to transactions which occurred prior to January 1, 1973, the date on which c. 842 became effective in the city of Boston (see Babson v. Boston Rent Control Admr., 371 Mass. 404 [1976]), as c. 842 "does not *853require the refund of rent paid before the act’s effectiveness in a municipality.” Huard v. Forest St. Housing, Inc., 366 Mass. 203, 207 n.6 (1974). The judgment to be entered on the plaintiffs claim should therefore be reduced by the amount of $480. There was no error in any of the other respects argued.
Joseph John Schneider, trustee, pro se.

Appeal dismissed.